Dillon, J.
1. Statute of limitations: another state. The statute (Rev., § 2281) makes the home-stead liable to “sale on execution for debts con, . tracced prior to the passage of this law (July 1st, 1851), or prior to the purchase of such homestead.”
The debt to the defendant’s testator was contracted in 1837 or 1838, which was a period long prior to the passage of the homestead act or the purchase of the homestead property.
The argument of the plaintiff’s counsel is bottomed wholly upon the proposition that the defendant’s debt was barred prior to the purchase of the homestead, or, at all events, was barred when the new note of June 20th, 1857, was executed; that, being barred, the debt did not exist; that the note of June 20th, 1857, created a new debt of that date, from which the property in question, being then and for *226some years before tbe homestead, would be exempt. The proposition is not maintainable, either in fact or in law. There is nothing in the agreed statement showing that the debt was barred at the time the homestead was purchased, or when the new note was executed.
In the absence of a statute to the contrary, the law is, that a debt, barred by the statute of a State in which it was contracted, is not barred by the laws of another State in which suit may be brought. See leading and well-considered case of Leroy v. Crowningshield, 2 Mason C. C., 150-156, where the subject is extensively discussed by Story, J., and Crocker v. Avery, 4 Am. Law Reg., 462.
2. - statute. Hence, a note might be barred against the maker in North Carolina, and he afterwards removing to Iowa, where the limitation time was longer, could not plead the North Carolina statute in bar. It was to obviate this effect, and to settle any question of this nature which might be supposed to exist, that section 2746 of the Revision was enacted.
That section is as follows: “When a cause of action has been fully barred by the laws of any country .where the defendant has previously resided, such bar shall be the same defense here as if it had arisen under the provisions of this chapter.” '
To enable a party to avail himself of this section, he must show that he has, previously to his removal to Iowa, resided in another State, by the laws of which the cause of action “has been fully barred.”
It is not shown that there is any statute of limitations in North Carolina, nor that the note was barred thereby. The maker of the note in question was not, therefore, entitled to the benefit of section 2746, above quoted.
He had not resided in Iowa, at the time the now note was given, sufficiently long (ten years) to enable him to plead the Iowa statute in bar. Rev., § 2745. He must rely *227upon either the domestic or foreign bar. Under our siatute, as it stands, a defendant cannot weld the time which elapsed before he came to the State, to that which elapsed after he came to the State, and thus, by this annexation or addition, obtain the number of years requisite to amount to the limitation period provided by law. It is clear, then, that this debt was not barred by the Iowa statute. It is not shown b3r the plaintiff that it was “ fully barred by the laws of any other State where the debtor had previously resided.” In any view of the case, then, so far as shown in this record, it was a debt, a subsisting, enforceable debt, contracted prior to the purchase of the homestead. The homestead was, consequently, liable to be sold to pay it. ■
3. - homestead. II. If it be assumed or admitted, for the argument, that the original debt was barred, this would present a neWj kut no¡¡ to our minds a difficult, question upon the homestead act.
A debt, though barred, is still a debt. If it has not been paid, there is a moral obligation upon the debtor to pay. This moral obligation, so far from being weakened or destroyed, acquires rather an additional force and strength from protracted delinquency.
We recognize the principle that the homestead act is to be liberally expounded, but it is not to be strained or stretched to cover cases not within either its letter or its policy. Creditors have rights, as well as debtors. Courts stand between the two, to administer the law just as it is, with even-handed impartiality, and even without sympathy.
It was never intended by the homestead act that a subsequent homestead right should override and control the moral obligation of a debtor to renew an unpaid debt, and to pay the same when of sufficient ability to do so.
In either view of the case, we are of the opinión that the petition of the plaintiff was properly dismissed.
Affirmed!